


Exhibit 10.1
GILEAD SCIENCES, INC.
EMPLOYEE STOCK PURCHASE PLAN
Adopted November 15, 1991
Amended May 25, 1994
Amended and Restated January 22, 1998
Approved by Stockholders May 27, 1998
Amended March 30, 1999
Approved by Stockholders July 29, 1999
Amended and Restated July 27, 2005
Amended and Restated January 22, 2007
Approved by Stockholders May 9, 2007
Amended and Restated November 3, 2009
Amended and Restated May 8, 2013
Amended and Restated January 22, 2015
Termination Date: January 22, 2025
1.
Purpose.

(a)The purpose of the Employee Stock Purchase Plan (the “Plan”) is to provide a
means by which employees of Gilead Sciences, Inc., a Delaware corporation (the
“Company”), and its participating Affiliates (as defined in subparagraph 1(c))
may be given an opportunity to purchase stock of the Company pursuant to a plan
that qualifies as an employee stock purchase plan under Section 423 of the
Internal Revenue Code of 1986, as amended (the “Code”).
(b)The Plan initially was adopted on November 15, 1991. The Plan has been
amended and restated on several subsequent occasions, and each offering under
the Plan has been subject to the terms and provisions of the Plan in force and
effect on the start date of that offering. Effective November 3, 2009, the Plan
was amended and restated in its entirety, and subsequent to such date the
maximum number of shares of the Company’s common stock reserved for issuance
under the Plan, as so amended and restated, are reduced, on a one-for-one basis,
by the number of shares of the Company’s common stock issued under the Company’s
International Employee Stock Purchase Plan (the “International Plan”). The Plan
has been most recently amended and restated in its entirety effective as of
January 22, 2015. 
(c)The term “Affiliate” as used in the Plan means any parent corporation or
subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f), respectively, of the Code.
(d)The Company, by means of the Plan, seeks to retain the services of its
employees and employees of its Affiliates, to secure and retain the services of
new employees, and to provide incentives for such persons to exert maximum
efforts for the success of the Company.
(e)The Company intends that the rights to purchase stock of the Company granted
under the Plan be considered options issued under an “employee stock purchase
plan” as that term is defined in Section 423(b) of the Code, although the
Company makes no undertaking or representation to maintain such qualification.
The provisions of the Plan shall be construed, administered and enforced in
accordance with Section 423(b) of the Code. The Company may also grant rights to
purchase stock under the International Plan that are not intended to meet the
requirements of Section 423(b) of the Code, pursuant to rules, procedures or
sub-plans adopted by the Company under such plan and designed to achieve tax,
securities law or other objectives in one or more jurisdictions outside the
United States, provided that (i) eligible employees (as that term is described
in paragraph 5) who reside in the United States and are employed by the Company
or an Affiliate located in the United States will not be granted rights to
purchase stock under the International Plan and (ii) eligible employees of
Related Entities (as such term is defined in the International Plan), whether or
not located in the United States, will not be granted rights to purchase stock
under the Plan. Except to the limited extent otherwise provided in the
International Plan, the purchase rights granted under that plan will be subject
to the same terms, provisions and restrictions as in effect for the purchase
rights granted under the Plan.

1

--------------------------------------------------------------------------------




2.
Administration.

(a)    The Plan shall be administered by the Board of Directors (the “Board”) of
the Company unless and until the Board delegates administration to a Committee,
as provided in subparagraph 2(c). Whether or not the Board has delegated
administration, the Board shall have the final power to determine all questions
of policy and expediency that may arise in the administration of the Plan. All
determinations of the Board or the Committee shall be final, conclusive and
binding on all persons and otherwise accorded the maximum deference permitted by
law.
(b)    The Board shall have the power, subject to, and within the limitations
of, the express provisions of the Plan:
(i)To determine when and how rights to purchase stock of the Company shall be
granted and the provisions to be in effect for each offering of such rights
(with no need for the provisions of each offering to be identical).
(ii)To designate from time to time which Affiliates shall be eligible to
participate in the Plan.
(iii)To construe and interpret the Plan and rights granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in a manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective.
(iv)To amend the Plan as provided in paragraph 13.
(v)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company.
(c)    The Board may delegate administration of the Plan to a committee composed
of not fewer than two (2) members of the Board (the “Committee”). If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.
(d)    The Board (or the Committee, as appropriate) may, from time to time,
employ an entity unrelated to the Company to assist with administration,
recordkeeping and other ministerial duties in connection with the Plan (a “Third
Party Administrator”).


3.
Shares Subject To The Plan.

Subject to the provisions of paragraph 12 relating to adjustments upon changes
in stock, the total number of shares that may be sold pursuant to rights granted
under the Plan shall not exceed in the aggregate the seventy-eight million five
hundred sixty thousand (78,560,000)1 shares of the Company’s $0.001 par value
common stock (the “Common Stock”) that the Company’s stockholders have approved
for issuance under the Plan. Shares of Common Stock sold pursuant to rights
granted under the Plan shall reduce, on a one-for-one basis, the number of
shares remaining available for sale and issuance under the Plan. In addition,
any shares of Common Stock sold pursuant to rights granted under the
International Plan shall also reduce, on a one-for-one basis, the number of
shares available for sale and issuance under the Plan. If any right granted
under the Plan shall for any reason terminate without having been exercised, the
Common Stock not purchased under such right shall again become available for
issuance under the Plan, unless otherwise issued under the International Plan.
The Common Stock issuable under the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.
_______________
1 Share reserve consists of 4,000,000 shares authorized in November 15, 1991,
when the Plan was originally adopted, an additional 8,000,000 shares authorized
on May 24, 1994, an additional 8,000,000 authorized on May 27, 1998, an
additional 5,280,000 shares authorized on July 29, 1999, and an additional
8,000,000 shares authorized on May 9, 2007, and an additional 12,000,000 shares
authorized on May 6, 2015. The share amounts so indicated have been adjusted to
reflect the five (5) two-for-one stock splits of the Common Stock effected in
February 2001, March 2002, September 2004, June 2007 and January 2013,
respectively.



2

--------------------------------------------------------------------------------




4.
Grant Of Rights; Offering.

The Board or the Committee may from time to time grant or provide for the grant
of rights to purchase Common Stock under the Plan to eligible employees (an
“Offering”) on a date or dates (the “Offering Date(s)”) selected by the Board or
the Committee. Each Offering shall be in such form and shall contain such terms
and conditions as the Board or the Committee shall deem appropriate. The
provisions of separate Offerings need not be identical, but each Offering shall
include (through incorporation of the provisions of the Plan by reference in the
Offering or otherwise) the substance of the provisions contained in paragraphs 5
through 8, inclusive.
5.
Eligibility.

(a)    Rights may be granted only to employees of the Company or, to employees
of any Affiliate designated by the Board or the Committee as provided in
subparagraph 2(b). Except as provided in subparagraph 5(b), an employee of the
Company or any designated Affiliate shall not be eligible to be granted rights
under the Plan, unless, on the Offering Date, such employee has been in the
employ of the Company or one or more Affiliates for such continuous period
preceding the grant date as the Board or the Committee may require, but in no
event shall the required period of continuous employment be equal to or greater
than two (2) years. In addition, unless otherwise determined by the Board or the
Committee and set forth in the terms of the applicable Offering, no employee of
the Company or any designated Affiliate shall be eligible to be granted rights
under the Plan, unless, on the Offering Date, such employee’s customary
employment with the Company or such designated Affiliate is at least twenty (20)
hours per week and at least five (5) months per calendar year.
(b)    The Board or the Committee may provide that, each person who, during the
course of an Offering, first becomes an eligible employee of the Company or of
any designated Affiliate will, on a date or dates specified in the Offering
which coincides with the day on which such person becomes an eligible employee
or occurs thereafter, receive a right under that Offering, which right shall
thereafter be deemed to be a part of that Offering. Such right shall have the
same characteristics as any rights originally granted under that Offering, as
described herein, except that:
(i)    the date on which such right is granted shall be the “Offering Date” of
such right for all purposes, including determination of the exercise price of
such right;
(ii)    the Offering Period (as defined in subparagraph 6(a)) for such right
shall begin on its Offering Date and end coincident with the end of such
Offering;
(iii)    the Offering Date shall constitute the beginning of a Purchase Period;
and
(iv)    the Board or the Committee may provide that if such person first becomes
an eligible employee within a specified period of time before the end of the
Offering Period (as defined in subparagraph 6(a)) for such Offering, he or she
will not receive any right under that Offering.
(c)    No employee shall be eligible for the grant of any rights under the Plan
if, immediately after any such rights are granted, such employee owns stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Affiliate. For purposes of this
subparagraph 5(c), the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of any employee, and stock which such employee
may purchase under all outstanding rights and options shall be treated as stock
owned by such employee.
(d)    An eligible employee may be granted rights under the Plan only if such
rights, together with any other rights granted to such employee under “employee
stock purchase plans” of the Company and any Affiliate, as specified by Section
423(b)(8) of the Code, do not permit such employee’s rights to purchase Common
Stock of the Company or any Affiliate to accrue at a rate which exceeds U.S.
twenty-five thousand dollars (U.S. $25,000) of fair market value of such Common
Stock (determined at the time such rights are granted) for each calendar year in
which such rights are outstanding at any time.
(e)    Officers of the Company and any designated Affiliate shall be eligible to
participate in Offerings under the Plan, provided, however, that the Board may
provide in an Offering that certain employees who are highly compensated
employees within the meaning of Section 423(b)(4)(D) of the Code shall not be
eligible to participate.
6.
Rights; Purchase Price.

(a)    On each Offering Date, each eligible employee, pursuant to an Offering
made under the Plan, shall be granted the right to purchase the number of shares
of Common Stock purchasable with up to fifteen percent (15%) (or such

3

--------------------------------------------------------------------------------




lower percentage as the Board determines for a particular Offering) of such
employee’s Earnings (as defined in subparagraph 7(b)) during the period which
begins on the Offering Date (or such later date as the Board determines for a
particular Offering) and ends on the date stated in the Offering, which date
shall be no more than twenty-seven (27) months after the Offering Date (the
“Offering Period”). In connection with each Offering made under the Plan, the
Board or the Committee shall specify a maximum number of shares which may be
purchased by any employee and a maximum aggregate number of shares which may be
purchased by all eligible employees pursuant to such Offering. Each Offering
Period may contain more than one exercise date, as defined in the relevant
Offering (the “Exercise Date”), in which case there will be multiple “Purchase
Periods,” the first commencing with the Offering Date and ending with the first
Exercise Date of that Offering and subsequent ones commencing with the first day
following the immediately preceding Exercise Date and ending with the next
Exercise Date of that Offering. Where an Offering contains more than one
Exercise Date, the Board or the Committee may, prior to the start of that
Offering, specify a maximum number of shares which may be purchased by any
employee on each such Exercise Date within such Offering and a maximum aggregate
number of shares which may be purchased by all eligible employees on such
Exercise Date. If the aggregate purchase of shares upon exercise of rights
granted under the Offering would exceed any such maximum aggregate number, the
Board or the Committee shall make a pro rata allocation of the shares available
in as nearly a uniform manner as shall be equitable and practicable under the
circumstances.
(b)    The purchase price of Common Stock acquired pursuant to rights granted
under the Plan shall be equal to eighty-five percent (85%) of the lower of:
(i)    the Fair Market Value per share of Common Stock on the start of the
Offering Period or, if an employee enters the Offering Period after the start
date, then the greater of (A) the Fair Market Value per share on the start date
of the Offering Period or (B) the Fair Market Value per share on his or her
entry date into that Offering Period; or
(ii)    the Fair Market Value per share of Common Stock on the Exercise Date.
(c)    As of any date, “Fair Market Value” is defined as the closing sales price
for the Common Stock (or the closing bid, if no sales were reported) on such day
as quoted on The Nasdaq Stock Market or as reported by such other source as the
Board deems reliable. If there are no quotations for the relevant day, “Fair
Market Value” is defined with reference to the most recent preceding date on
which there are quotations.
7.
Participation; Withdrawal; Termination.

(a)    An eligible employee may become a participant in an Offering by
submitting an enrollment form to the Company, in a form approved by the Company,
or by accessing the Third Party Administrator’s website and electronically
enrolling within the Offering on or before his or her applicable Offering Date
for that Offering. During such enrollment process, the employee shall authorize
payroll deductions of up to fifteen percent (15%) (or such lower percentage as
the Board determines for a particular Offering) of such employee’s Earnings (as
defined in subparagraph 7(b)) during the Offering Period. The payroll deductions
made for each participant shall be credited to an account for such participant
under the Plan and shall be deposited with the general funds of the Company. A
participant may reduce, increase or begin payroll deductions after the beginning
of any Offering Period only as provided for in that Offering. A participant may
make additional payments into his or her account only if specifically provided
for in the Offering and only if the participant has not had the maximum amount
withheld during the Offering Period.
(b)    “Earnings” is defined as an employee’s total compensation, including (i)
all salary, wages and other remuneration paid to the employee (including amounts
elected to be deferred or contributed under any cash or deferred arrangement or
cafeteria benefit plan maintained by the Company (or any participating
Affiliate) pursuant to Sections 401(k) and 125, respectively, of the Code and
(ii) overtime pay, commissions, bonuses, profit sharing and any special payments
for extraordinary services. However, “Earnings” shall not include the cost of
employee benefits paid by the Company or any Affiliate, education or tuition fee
reimbursements, imputed income arising under any group insurance or other
employee benefit program, reimbursement of traveling, business or moving
expenses, income realized in connection with stock options or other equity
awards, amounts elected to be deferred under any nonqualified deferred
compensation plan established by the Company or any Affiliate and referral pay
which is paid in recognition of referring an employee candidate.
(c)    At any time during an Offering Period a participant may terminate his or
her payroll deductions under the Plan and withdraw from the Offering by
submitting a withdrawal notice to the Company or by accessing the Third Party
Administrator’s website and electronically electing to withdraw. Such withdrawal
may be elected at any time prior to the end

4

--------------------------------------------------------------------------------




of the Purchase Period. Upon such withdrawal from the Offering by a participant,
the Company shall distribute to such participant all of his or her accumulated
payroll deductions (reduced to the extent, if any, such deductions have been
used to acquire shares for the participant) under the Offering, without interest
unless the terms of the Offering specifically so provide, and such participant’s
interest in that Offering shall be automatically terminated. A participant’s
withdrawal from an Offering will have no effect upon such participant’s
eligibility to participate in any other future Offerings under the Plan but such
participant will be required to re-enroll in order to participate in subsequent
Offerings under the Plan.
(d)    Except as provided in Section 7(f) below, rights granted pursuant to any
Offering under the Plan shall terminate immediately upon cessation of any
participating employee’s employment with the Company or any participating
Affiliate for any reason, and the Company shall distribute to such terminated
employee all of his or her accumulated payroll deductions (reduced to the
extent, if any, such deductions have been used to acquire shares for the
terminated employee) under the Offering, without interest unless the terms of
the Offering specifically so provide.
(e)    Should a participating employee cease to remain in active service by
reason of an approved unpaid leave of absence, then such employee shall have the
right, exercisable up until the last business day of the Purchase Period in
which such leave commences, to (a) withdraw all the payroll deductions collected
to date on his or her behalf for that Purchase Period or (b) have such funds
held for the purchase of shares on his or her behalf on the next scheduled
Exercise Date. If the participating employee fails to make a timely election,
the accumulated payroll deductions will automatically be applied to the purchase
of shares on his or her behalf on the next scheduled Exercise Date. In no event,
however, shall any further payroll deductions be collected on the employee’s
behalf during such leave. Upon the participating employee’s return to active
service (i) within three (3) months following the commencement of such leave or
(ii) prior to the expiration of any longer period for which such employee had
reemployment rights with the Company or any participating Affiliate provided by
either statute or contract, his or her payroll deductions under the Plan shall
automatically resume at the rate in effect at the time the leave began, unless
the employee withdraws from the Plan prior to his or her return. An employee who
returns to active employment following a leave of absence that exceeds in
duration the applicable time period set forth in (i) or (ii) above shall be
treated as a new employee for purposes of subsequent participation in the Plan
and must accordingly re-enroll in the Plan in order to participate in subsequent
Offerings under the Plan.
(f)    Notwithstanding anything to the contrary contained herein, a
participating employee who transfers employment from the Company or any
Affiliate participating in the Plan to an Affiliate or Related Entity
participating in the International Plan shall immediately cease to participate
in the Plan. However, his or her accumulated payroll deductions for the Purchase
Period in which such transfer occurs shall be transferred to the International
Plan, and such individual shall immediately join the then current Offering under
the International Plan upon the same terms and conditions in effect for his or
her participation in the Plan, except for such modifications as may be required
by applicable local law. A participating employee who transfers employment from
an Affiliate or Related Entity participating in a current Offering under the
International Plan to the Company or any other Affiliate participating in the
Plan shall remain a participant in the International Plan until the earlier of
(i) the end of the current Offering Period under the International Plan or (ii)
the start date of the first Offering under the Plan in which he or she
participates following such transfer.
(g)    Rights granted under the Plan shall not be transferable by a participant
otherwise than by will or the laws of descent and distribution, or by a
beneficiary designation as provided in paragraph 14 and, otherwise during his or
her lifetime, shall be exercisable only by the person to whom such rights are
granted.
8.
Exercise and Delivery.

(a)    On each Exercise Date, each participant’s accumulated contributions
(without any increase for interest unless the terms of the Offering specifically
so provide) will be applied to the purchase of whole shares of Common Stock of
the Company, up to the maximum number of shares permitted pursuant to the terms
of the Plan and the applicable Offering, at the purchase price specified in the
Offering.  No fractional shares shall be issued upon the exercise of rights
granted under the Plan.  The amount, if any, of remaining accumulated
contributions after the purchase of shares which is less than the amount
required to purchase one share of Common Stock on any current Exercise Date
within an Offering shall be refunded to such participant as soon as
administratively practicable following such Exercise Date, without interest
unless the terms of the Offering specifically so provide.
(b)    No rights granted under the Plan may be exercised to any extent unless
the Plan (including rights granted thereunder) is covered by an effective
registration statement pursuant to the U.S. Securities Act of 1933, as amended.
If on an Exercise Date of any Offering hereunder the Plan (and all rights
granted thereunder) is not so registered, no rights granted

5

--------------------------------------------------------------------------------




under the Plan or any Offering shall be exercised on such Exercise Date, and all
payroll deductions accumulated during the Purchase Period ending on such
Exercise Date (reduced to the extent, if any, such deductions have been used to
acquire shares) shall be distributed to the participants, without interest,
unless the terms of the Offering specifically so provide.
(c)    As soon as administratively practicable following the Exercise Date, the
Company shall deliver to each participant or to a registered broker dealer a
certificate representing the shares of Common Stock purchased with such
participant’s accumulated contributions or may otherwise provide for the
transfer of the shares to the participant in book-entry form. The Company may
make available an alternative arrangement for delivery of shares to a
recordkeeping service. The Committee (or its delegate), in its discretion, may
either require or permit participants to elect that such certificates
representing the shares purchased or to be purchased under the Plan be delivered
to such recordkeeping service.
(d)    The Company or its designee may make such provisions and take such action
as it deems necessary or appropriate for the withholding of taxes or other
amounts which the Company is required to withhold by applicable law. Each
Participant, however, shall be responsible for payment of all individual tax
liabilities arising under the Plan.
9.
Covenants of the Company.

(a)    While rights granted under the Plan remain outstanding, the Company shall
keep available at all times the number of shares of Common Stock required to
satisfy such rights.
(b)    The Company shall seek to obtain from each regulatory commission or
agency having jurisdiction over the Plan such authority as may be required to
issue and sell shares of Common Stock upon exercise of the rights granted under
the Plan. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of shares under the Plan, the
Company shall be relieved from any liability for failure to issue and sell
shares upon exercise of such rights unless and until such authority is obtained.
10.
Accumulated Payroll Deductions.

A participant’s accumulated payroll deductions are part of the general funds of
the Company and do not earn interest, unless the terms of the Offering
specifically so provide.
11.
Rights As A Stockholder.

A participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to rights granted under
the Plan unless and until certificates representing such shares shall have been
issued or recorded in the books of the Company (or its transfer agent).
12.
Adjustments Upon Changes In Stock.

(a)    If any change is made in the securities subject to the Plan, or subject
to any rights granted under the Plan (through merger, consolidation,
reorganization, recapitalization, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or otherwise), the Plan and the
outstanding rights thereunder will be appropriately adjusted as to the class(es)
and maximum number of securities subject to the Plan and the class(es) and
number of securities and price per share subject to each outstanding purchase
right.
(b)    In the event of: (1) a dissolution or liquidation of the Company; (2) a
merger or consolidation in which the Company is not the surviving corporation;
(3) a reverse merger in which the Company is the surviving corporation but in
which the shares of Common Stock outstanding immediately preceding the merger
are converted by virtue of the merger into other property, whether in the form
of securities, cash or otherwise; or (4) any other capital reorganization in
which more than fifty percent (50%) of the shares of the Company entitled to
vote are exchanged, then, as determined by the Board in its sole discretion (i)
any surviving corporation may assume outstanding rights or substitute similar
rights for those under the Plan, (ii) such rights may continue in full force and
effect, or (iii) the accumulated payroll deductions may be used to purchase
shares of Common Stock immediately prior to the transaction described above and
the rights of participants under the ongoing Offering shall be terminated.
13.
Amendment Of The Plan.

(a)    The Board at any time, and from time to time, may amend the Plan,
including to re-combine the International Plan with the Plan. However, except as
provided in paragraph 12 relating to adjustments upon certain changes to

6

--------------------------------------------------------------------------------




the Common Stock, no amendment shall be effective unless approved by the
stockholders of the Company within twelve (12) months before or after the
adoption of the amendment, where the amendment will:
(i)    Increase the total number of shares reserved for issuance and sale in the
aggregate under the Plan and the International Plan;
(ii)    Modify the provisions as to eligibility for participation in the Plan
(to the extent such modification requires stockholder approval in order for the
Plan to maintain employee stock purchase plan treatment under Section 423 of the
Code or to comply with any applicable Nasdaq or securities exchange listing
requirements); or
(iii)    Modify the Plan in any other way if such modification requires
stockholder approval in order for the Plan to maintain employee stock purchase
plan treatment under Section 423 of the Code or to comply with any applicable
Nasdaq or securities exchange listing requirements.
The Board may, in its sole discretion, submit any other amendment to the Plan
for stockholder approval. It is expressly contemplated that the Board may amend
the Plan in any respect the Board deems necessary or advisable to provide
eligible employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to employee stock purchase plans and/or to bring the Plan and/or rights granted
under it into compliance therewith.
(b)    Rights and obligations under any rights granted before amendment of the
Plan shall not be materially and adversely altered or impaired by any amendment
of the Plan, except with the consent of the person to whom such rights were
granted or except as necessary to comply with applicable laws or governmental
regulations or to ensure that the Plan and/or rights granted thereunder comply
with the requirements of Section 423 of the Code.
14.
Designation Of Beneficiary.

(a)    A participant may file with the Company on a form provided by the
Company, a written designation of a beneficiary who is to receive any cash, if
any, from the participant under the Plan in the event of such participant’s
death subsequent to the end of an Offering but prior to delivery to the
participant of such cash. In addition, a participant may file with the Company
on a form provided by the Company, a written designation of a beneficiary who is
to receive any cash from the participant under the Plan in the event of such
participant’s death during an Offering.
(b)    The participant may change such designation of beneficiary at any time by
written notice to the Company in the form provided by the Company. In the event
of the death of a participant in the absence of a beneficiary validly designated
under the Plan who is living at the time of such participant’s death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its sole
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate or determine to be the appropriate recipient of the shares and/or cash
under applicable law.
15.
Termination Or Suspension Of The Plan.

(a)    The Board may suspend or terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate ten (10) years from the date the Plan (as
herein amended and restated) was adopted by the Board or approved by the
stockholders of the Company, whichever was earlier. No rights may be granted
under the Plan while the Plan is suspended or after it is terminated.
(b)    Rights and obligations under any rights granted while the Plan is in
effect shall not be impaired by suspension or termination of the Plan, except as
expressly provided in the Plan or with the consent of the person to whom such
rights were granted, or except as necessary to comply with applicable laws or
governmental regulation or to ensure that the Plan and/or rights granted
thereunder comply with the requirements of Section 423 of the Code.
16.
Severability.

If any particular provision of the Plan is found to be invalid or unenforceable,
such provision shall not affect the other provisions of the Plan, but the Plan
shall be construed in all respects as if such invalid provision had been
omitted.
17.
Governing Law.


7

--------------------------------------------------------------------------------




Except to the extent that provisions of the Plan are governed by applicable
provisions of the Code or any other substantive provision of U.S. federal law,
the Plan shall be construed in accordance with, and shall be governed by, the
substantive laws of the State of Delaware without resort to Delaware’s
conflict-of-laws rules.
18.
Effective Date Of Plan.

The Plan (as herein amended and restated) shall become effective as determined
by the Board, but no rights granted under the Plan shall be exercised unless and
until the stockholders of the Company have approved the Plan.





8